Title: To George Washington from William Livingston, 29 May 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir
                        Princeton [N.J.] 29 May 1778
                    
                    I am quite ashamed of my present application as it necessarily infers a neglect of duty in those whom I do not chuse to blame. It were tedious to give you a narrative of the fruitless pains I have taken to have this State supplied with proper Magazines of arms & ammunition. But so it is that we must now either fight without ammunition or not fight at all. If your Excellency can possibly spare any Cartridges, I beg they may be ordered with all possible dispatch to Jonathan Baldwin Esqr. of this place who has directions to distribute them. If none are to be had from the continental stores, but we can be supplied with lead, I have powder sufficient for the purpose. Thinking it too tedious to procure the lead in this State (of which there is a considerable Quantity in the hands of the disaffected) by an act to seize it for the public use, which I recommended to the house this morning, I since procured the Resolution of which the inclosed is a Copy, as the only mean I could devise to give us seasonable relief. Our Militia appear in high Spirits, & I trust they will fight if they can be equipped for the battle. If your Excellency has a moments leisure, please to favour me with your Conjectures concerning the movements of our old Friends the Brittons! I believe they are as much puzzled about the rout they intend to take as we are to discover their intentions—With the greatest esteem & warmest wishes I am Dear Sir your most humble Ser.
                    
                        Wil: Livingston
                    
                 